Citation Nr: 1410299	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-29 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a pulmonary/respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), also claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1974 to December 1984.  This case comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.

In March 2012, a Board hearing was held at the RO before the undersigned.  A transcript of that hearing has been associated with the claims file.  In May 2012, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran's pulmonary/respiratory disorder, asthma and COPD, first manifested many years after his separation from service and is not related to his service or to any aspect thereof, including alleged exposure to asbestos.


CONCLUSION OF LAW

The Veteran's pulmonary/respiratory disorder, asthma and COPD, was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5101 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through December 2006 and March 2007 letters.  The claim was then adjudicated in May 2007, and most recently in a September 2012 supplemental statement of the case. Mayfield, 444 F. 3d at 1333-34.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has reviewed the Veteran's paperless Virtual VA and VBMS file claims file.  Additionally, the Veteran was afforded a VA examination in June 2012 in order to adjudicate his service connection claim.  That examination addressed the etiology of the Veteran's current respiratory/pulmonary disorder.  The Board finds that the proffered opinion was based on current interview with the Veteran and review of the record.  From this examination, a clear conclusion with reasoned medical explanation was reached and is sufficient to decide the Veteran's claim.

Following remand in February 2012, the RO requested that the Veteran submit information to support his claim, including indication of any outstanding medical records.  The Veteran did not respond to this request. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.




II.  Analysis

The Veteran contends that his current respiratory disorder, diagnosed during the appeal period as asthma and COPD, was caused or aggravated by his service.  Specifically, he contends that his current respiratory disorder is either related to exposure to asbestos in service by way of asbestos dust in a World War II-era hanger in which he worked, or to upper respiratory infections he suffered from while in service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Asthma and COPD, however, are not considered to be chronic diseases under these regulations.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Again, however, asthma and COPD are not included under these regulations.

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  The VA also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestos).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.

In adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  There should be a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chap. 2, Section C, Subsection (h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422  (2000).  

The Veteran's service separation papers reflect that he served as an aerospace ground equipment mechanic.  He reports that in this specialty, he worked in hangers in England that had asbestos dust.  However, his military occupational specialty is not consistent with exposure to asbestos according to the major occupations listed above.  Moreover, as will be discussed, the Veteran has not been diagnosed with an asbestos-related lung disease, and the competent medical evidence of record demonstrates that his current respiratory disorders are unrelated to asbestos exposure.  

In that regard, service treatment records reflect that in April 1974, he had an upper respiratory infection manifested by a cough and congestion.  In July 1975, he had a chest cold.  In October 1976, the Veteran had a cough and was sneezing.  The diagnosis was bronchial cough.  In June 1982, the Veteran was diagnosed with bronchitis.  A 1983 dental medical questionnaire reflects that the Veteran denied a history of asthma.  

The Veteran contends that he sought treatment for asthma beginning in 1986 at the VA.  However, a review of his VA treatment records beginning in 1999 are negative for an indication of a diagnosis of asthma, or any other lung disorder, or symptoms thereof, until 2001, when he was issued an inhaler for asthma.  Moreover, on July 1985 and November 1989 claims for compensation, the Veteran did not report having suffered from any respiratory disorder.  An October 1989 chest x-ray was normal, with no significant changes since July 1986.  

Private medical records reflect that in February 2008, he was diagnosed with COPD.  He reported symptoms of shortness of breath and trouble breathing.  In June 2008, the Veteran reported seasonal nasal congestion in the spring that was intermittent.  Subsequent private and VA treatment records show that he has been prescribed asthma inhalers. 

On June 2012 VA examination, the Veteran reported having wheezed when around grass since 1984, but that he did not report such to a physician until 2001.  He had been using bronchodilators since then.  A June 2012 chest x-ray was negative for any signs of asbestosis.  A May 2012 spirometry was consistent with asthma.  The Veteran had failed to schedule a CT scan of the chest, however, the regular chest x-ray was considered to be sufficient.  After physically examining the Veteran and reviewing the claims file, the examiner concluded that it was less likely than not that the Veteran's current respiratory disorder was caused or aggravated by his service, including to asbestos exposure in service.  The examiner explained that the Veteran has never shown signs of suffering from asbestosis.  The service treatment records showed very little indication of an ongoing respiratory condition, especially considering that the records spanned ten years.  Three episodes of bronchitis was not considered to be a high incidence.  And, although the Veteran reported suffering from asthma since 1984, the medical records were silent for these symptoms until 2001, and it was a condition that the examiner considered to be usually distressing enough that the sufferer would seek quick relief, rather than waiting seven years to obtain treatment.  Finally, the examiner explained that asbestos exposure did not cause asthma.  The Veteran had previously smoked cigarettes, and tobacco could aggravate asthma.  The examiner concluded that the Veteran's idea that he suffered from an asbestos-related disease was conjecture on his part and was not directly related to his asthma as far as the examiner could determine.  

In this case, the Board finds that the competent, credible, and probative evidence of record is against the Veteran's claim for service connection for a respiratory/pulmonary disorder, to include asthma and COPD.  In that regard, the Board places great probative weight on the June 2012 VA opinion because it was well-reasoned and is based upon, and entirely consistent with, the evidence of record.  As the examiner explained, the medical evidence does not support a finding of a chronic respiratory disease in service, as the Veteran suffered from isolated incidences of bronchitis three times in ten years at the most.  The Board also notes that the Veteran denied having suffered from asthma while in service.  The medical evidence is also against a finding of a continuity of symptoms since service.  Despite that the Veteran maintains that he suffered from asthmatic symptoms since 1984, the service treatment records from that time are negative for those symptoms, and the post-service treatment records dated in the 1980s and the 1990s are also completely silent for any symptoms of asthma or a respiratory disorder, as detailed above.  Finally, the Board finds that there is no credible or competent medical nexus relating the Veteran's current asthma or COPD to an incident in service.  Rather, the competent medical evidence demonstrates that he developed asthma in at least 2001, many years following separation from service.  The competent medical evidence also demonstrates that the Veteran's current respiratory disorder was not caused or aggravated by in-service asbestos exposure, as asthma, and his one diagnosis of COPD, are not medical conditions related to such exposure.  In so finding, the Board weighs the VA examiner's opinion higher than the Veteran's, as the VA examiner's opinion comports with the record and thus more credible than the Veteran's, and an adequate medical rationale was provided.   

While the Veteran contends that his current asthma and COPD are related to military service, the Board accords his statements regarding the etiology of these disabilities less probative value as he is not competent to opine on such a complex medical question.  It is true that lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

While the Veteran is competent to state that he suffered from respiratory symptoms in service, he is not competent to state that his currently diagnosed asthma or COPD was caused or aggravated by any possible exposure to asbestos in service, or to a chronic respiratory disease in service, because he does not have the requisite knowledge and skills to determine such etiology.  Such a conclusion requires medical skill and review of the physical findings in service and since service. 

In this case, a preponderance of the competent medical evidence of record is against a finding that the Veteran suffers from a respiratory/pulmonary disorder, to include asthma or COPD, that is etiologically related to an injury during his active service, to include asbestos exposure.  As the Board finds that the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.


ORDER

Service connection for a respiratory/pulmonary disorder, to include asthma and COPD, is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


